DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 11/10/2021 has been received and considered. In the response, Applicant amended claims 1, 4, 10, 14 and 17. Therefore, claims 1 – 20 are pending. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to gameplay incentives without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual 
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that ‘”[s]imply appending conventional steps, specified at a high level of generality,’ was not 
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1 and 10 are directed to a system and a method, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. More particularly, representative claim 1 recites the following (with emphasis):
Claim 1: A system comprising: 
a processor; and 
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: 
responsive to receipt, from a server that is distinct from the system and is associated with a social media site, of data associated with social media activity occurring in association with the social media site, determine if a social media benefit triggering event occurs in association with social media content distributed on the social media site satisfying a threshold amount of social media activity that occurs independent of the system, wherein the social media content is generated in association with a gaming establishment prior to being distributed on the social media site, and 
responsive to the occurrence of the social media benefit triggering event: determine a benefit, and
communicate data which results in a display device displaying the determined benefit.
The bold portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 10 and 14.  Dependent claims 2- 9, 11 – 13 and 15 – 20 further define the abstract idea by introducing various mental processes and methods of organizing human activities and/or encompass implementation of the abstract idea (e.g., using  a server, a processor, a memory device and a display, which is addressed further below). 
 Under Step 2A, prong 1, these features compare to an abstract idea. The instant abstract idea compares to other abstract ideas identified by the courts, such as methods of organizing human activities, because it involves managing personal behavior of the player and interactions between people in a social activities. Such features also compare to mental processes because they involve determine a triggering event from player’s social media activity and offering an incentive during gameplay which can be done with paper and pen, with no particular algorithm stated or required by the claims.  Either way, the claims can be done manually. 
Under Step 2A, prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
a server, a processor, a memory device and a display to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself (see Alice, 573 U.S. at 212)
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity. The computer components are purely generic and may be desktop or laptop computers, servers, or other types of computers. Such features are also considered extra-solution activity.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues the newly amended language overcomes the 101 rejection, more specifically the claims are directed to a practical application of the alleged abstract idea in the form of that utilize externally sourced social media activity data, the Examiner respectfully disagrees. 
After further view, the instant abstract idea stills compares to other abstract ideas identified by the courts, such as methods of organizing human activities, because it involves managing personal behavior of the player and interactions between people in a social activities. Such features also compare to mental processes because they involve determine a triggering event from player’s social media activity and offering an incentive during gameplay which can be done with paper and pen, with no particular algorithm stated or required by the claims.  Either way, the claims can be done manually.  While steps are carried out by a server that is distinct from other parts of the system, there is no particular detail describing the server.  Rather, the claims merely recite a collection of well-understood, routine, and generic computer components to carry out the abstract idea.  Similarly, the features of collecting social media activity referenced in the claims amount to mere data gathering.  According to the Patent Eligibility Guidance, such features do not amount to a practical application of the abstract idea.  Therefore, the 101 rejection has been maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715